DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, 10, 13-15, 17, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. US 2017/0162587 in view of Hu US 2017/0162702.
Re claim 1, Chavan teaches an integrated circuit structure (10b, fig6), comprising: 
a semiconductor channel layer (32, fig6, [31]) above a substrate (12, fig6, [31]); 
a metal oxide material (16, fig6, [25]) on the semiconductor channel layer, the metal oxide material having no net dipole (16 as non-ferroelectric metal oxide, [25]); 

a gate electrode (26, fig6, [31]) on the ferroelectric oxide material, the gate electrode having a first side (left side of 26, fig6) and a second side (right side of 26, fig6) opposite the first side; 
a first source/drain region (34 left, fig6, [31]) at the first side of the gate electrode; and 
a second source/drain region (34 right, fig6, [31]) at the second side of the gate electrode.
Chavan is silent regarding wherein a portion of the ferroelectric oxide material is on the first side and the second side of the gate electrode, and wherein a portion of the metal oxide material is on the portion of the ferroelectric oxide material on the first side and the second side of the gate electrode;
Hu teaches a FinFET (400, fig4A, [37]) with a ferroelectric oxide film (104, fig4A, [37]) wherein a portion of the ferroelectric oxide material is on the first side (left side of 404, [37]) and the second side (right side of 404, [37]) of the gate electrode, and wherein a portion of the metal oxide material (202, fig4A, [37]) is on the portion of the ferroelectric oxide material (104, fig4A, [37]) on the first side and the second side of the gate electrode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chavan and Hu to use a 3D FinFET structure to increase voltage gain and minimize required voltage leading to optimized performance (Hu, [28]).
Re claim 2, Chavan modified above teaches the integrated circuit structure of claim 1, wherein the metal oxide material is selected from the group consisting of magnesium oxide (Chavan, [25]), lanthanum aluminum oxide and aluminum oxide (Chavan, [25]).
Re claim 5, Chavan modified above teaches the integrated circuit structure of claim 1, wherein the ferroelectric oxide material is selected from the group consisting of lead zirconate titanate (PZT) (Chavan, [21]), strontium bismuth tantalum oxide (SBT), and lanthanum-doped lead zirconium titanate (PLZT) (Chavan, [21]).
Re claim 6, Chavan modified above teaches the integrated circuit structure of claim 1, wherein the ferroelectric oxide material comprises hafnium and oxygen (Chavan, [21]).
Re claim 7, Chavan modified above teaches the integrated circuit structure of claim 1, wherein the integrated circuit structure is a two- state memory cell (Chavan, two polarized states of the FeFET, fig6, [6]).
Re claim 9, Chavan teaches an integrated circuit structure (10b, fig6), comprising: 
a semiconductor fin (32, fig6, [31]) above a substrate (12, fig6, [31]), the semiconductor fin having a top (top surface of 32 in contact with 16, fig6) and sidewalls (side surface of 32 in contact with 34, fig6); 
a metal oxide material (16, fig6, [25]) on the top of the semiconductor fin, the metal oxide material having no net dipole (16 as non-ferroelectric metal oxide, [25]); 
a ferroelectric oxide material (14 transform from non-ferroelectric to ferroelectric, fig6, [27]) on the metal oxide material on the top of the semiconductor fin; 
a gate electrode (26, fig6, [31]) on the ferroelectric oxide material above the top of the semiconductor fin, the gate electrode having a first side (left side of 26, fig6) and a second side (right side of 26, fig6) opposite the first side; 
a first source/drain region (34 left, fig6, [31]) at the first side of the gate electrode; and 
a second source/drain region (34 right, fig6, [31]) at the second side of the gate electrode.
Chavan does not explicitly show the gate as a gate all around structure on sidewalls of the semiconductor fin, wherein a portion of the ferroelectric oxide material is on the first side and the second side of the gate electrode, and wherein a portion of the metal oxide material is on the portion of the ferroelectric oxide material on the first side and the second side of the gate electrode.
Hu teaches a FinFET (400, fig4A, [37]) with a ferroelectric oxide film (104, fig4A, [37]) wherein a portion of the ferroelectric oxide material is on the first side (left side of 404, [37]) and the second side 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chavan and Hu to use a 3D FinFET structure to increase voltage gain and minimize required voltage leading to optimized performance (Hu, [28]).
Re claim 10, Chavan modified above teaches the integrated circuit structure of claim 9, wherein the metal oxide material is selected from the group consisting of magnesium oxide (Chavan, [25]), lanthanum aluminum oxide and aluminum oxide (Chavan, [25]).
Re claim 13, Chavan modified above teaches the integrated circuit structure of claim 9, wherein the ferroelectric oxide material is selected from the group consisting of lead zirconate titanate (PZT) (Chavan, [21]), strontium bismuth tantalum oxide (SBT), and lanthanum-doped lead zirconium titanate (PLZT) (Chavan, [21]).
Re claim 14, Chavan modified above teaches the integrated circuit structure of claim 9, wherein the ferroelectric oxide material comprises hafnium and oxygen (Chavan, [21]).
Re claim 15, Chavan modified above teaches the integrated circuit structure of claim 9, wherein the integrated circuit structure is a two- state memory cell (Chavan, two polarized states of the FeFET, [6]).
Re claim 17, Chavan teaches an integrated circuit structure (10b, fig6), comprising: 
a semiconductor channel (32, fig6, [31]) above a substrate, the semiconductor channel having a top, a bottom and sidewalls (fig6); 
a metal oxide material (16, fig6, [25]) on the top of the semiconductor channel, the metal oxide material having no net dipole (16 as non-ferroelectric metal oxide, [25]); 

a gate electrode (26, fig6, [31]) on the ferroelectric oxide material above the top of the semiconductor channel, the gate electrode having a first side (left side of 26, fig6) and a second side (right side of 26, fig6) opposite the first side; 
a first source/drain region (34 left, fig6, [31]) at the first side of the gate electrode; and 
a second source/drain region (34 right, fig6, [31]) at the second side of the gate electrode.
Chavan does not explicitly show the semiconductor channel is a nanowire, a metal oxide material on the top, bottom and sidewalls of the semiconductor nanowire, a ferroelectric oxide material on the metal oxide material on the top, bottom and sidewalls of the semiconductor nanowire, a gate electrode on the ferroelectric oxide material above the top, below the bottom and laterally adjacent to the sidewalls of the semiconductor nanowire, wherein a portion of the ferroelectric oxide material is on the first side and the second side of the gate electrode, and wherein a portion of the metal oxide material is on the portion of the ferroelectric oxide material on the first side and the second side of the gate electrode; 
Hu teaches a FinFET (414, fig4D, [40]) with a ferroelectric oxide film (104, fig4D, [37]) the semiconductor channel is a nanowire (108, fig4D, [25]), a metal oxide material (202, fig4D, [37]) on the top, bottom and sidewalls of the semiconductor nanowire, a ferroelectric oxide material on the metal oxide material (104, fig4D, [37]) on the top, bottom and sidewalls of the semiconductor nanowire, a gate electrode (404, fig4D, [37]) on the ferroelectric oxide material above the top, below the bottom and laterally adjacent to the sidewalls of the semiconductor nanowire,  wherein a portion of the ferroelectric oxide material is on the first side (left side of 404, [37]) and the second side (right side of 404, [37]) of the gate electrode, and wherein a portion of the metal oxide material (202, fig4D, [37]) is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chavan and Hu to use a 3D FinFET structure to increase voltage gain and minimize required voltage leading to optimized performance (Hu, [28]).
Re claim 18, Chavan modified above teaches the integrated circuit structure of claim 17, wherein the metal oxide material is selected from the group consisting of magnesium oxide (Chavan, [25]), lanthanum aluminum oxide and aluminum oxide (Chavan, [25]).
Re claim 21, Chavan modified above teaches the integrated circuit structure of claim 17, wherein the ferroelectric oxide material is selected from the group consisting of lead zirconate titanate (PZT) (Chavan, [21]), strontium bismuth tantalum oxide (SBT), and lanthanum-doped lead zirconium titanate (PLZT) (Chavan, [21]).
Re claim 22, Chavan modified above teaches the integrated circuit structure of claim 17, wherein the ferroelectric oxide material comprises hafnium and oxygen (Chavan, [21]).
Re claim 23, Chavan modified above teaches the integrated circuit structure of claim 17, wherein the integrated circuit structure is a two- state memory cell (two polarized states of the FeFET, [6]).

Claims 3, 4, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. US 2017/0162587 in view of Hu US 2017/0162702 and Rezanezhad US 2015/0340237.

Re claim 3, Chavan does not explicitly show the integrated circuit structure of claim 1, wherein the semiconductor channel layer is a single crystalline semiconductor channel layer.
Rezanezhad teaches a gate all around structure with single crystal channel (fig12, [39]). 

Re claim 4, Chavan does not explicitly show the integrated circuit structure of claim 1, wherein the semiconductor channel layer is an amorphous or polycrystalline semiconductor channel layer.
Rezanezhad teaches a gate all around structure with poly silicon channel (fig12, [39]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chavan and Rezanezhad to use a gate all around structure with poly silicon channel to achieve smaller gate voltage and better gate control with improved read and write speed (Rezanezhad, [5]).
Re claim 11, Chavan does not explicitly show the integrated circuit structure of claim 9, wherein the semiconductor fin is a single crystalline semiconductor fin.
Rezanezhad teaches a gate all around structure with single crystal channel (fig12, [39]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chavan and Rezanezhad to use a gate all around structure with single crystal channel to achieve smaller gate voltage and better gate control with improved read and write speed (Rezanezhad, [5]).
Re claim 12, Chavan does not explicitly show the integrated circuit structure of claim 9, wherein the semiconductor fin is an amorphous or polycrystalline semiconductor fin.
Rezanezhad teaches a gate all around structure with poly silicon channel (fig12, [39]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chavan and Rezanezhad to use a gate all around 
Re claim 19, Chavan does not explicitly show the integrated circuit structure of claim 17, wherein the semiconductor nanowire is a single crystalline semiconductor nanowire.
Rezanezhad teaches a gate all around structure with single crystal channel (fig12, [39]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chavan and Rezanezhad to use a gate all around structure with single crystal channel to achieve smaller gate voltage and better gate control with improved read and write speed (Rezanezhad, [5]).
Re claim 20, Chavan does not explicitly show the integrated circuit structure of claim 17, wherein the semiconductor nanowire is an amorphous or polycrystalline semiconductor nanowire.
Rezanezhad teaches a gate all around structure with poly silicon channel (fig12, [39]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chavan and Rezanezhad to use a gate all around structure with poly silicon channel to achieve smaller gate voltage and better gate control with improved read and write speed (Rezanezhad, [5]).

Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy US 9159829 in view of Chavan et al. US 2017/0162587 and Hu US 2017/0162702.

Re claim 8, Ramaswamy teaches a non-volatile memory cell (RRAM, col5 line 15-30) coupled to the second source/drain region (60/62, figure, col5 line 15-30), the non-volatile memory cell selected from the group consisting of a spin torque transfer random access memory (STTRAM) cell, a resistive 
Ramaswamy does not explicitly show the metal oxide material on the top of the semiconductor channel, the metal oxide material having no net dipole as in claim 1.
Chavan teaches an integrated circuit structure (10b, fig6), comprising: 
a semiconductor channel layer (32, fig6, [31]) above a substrate (12, fig6, [31]); 
a metal oxide material (16, fig6, [25]) on the semiconductor channel layer, the metal oxide material having no net dipole (16 as non-ferroelectric metal oxide, [25]); 
a ferroelectric oxide material (14 transform from non-ferroelectric to ferroelectric, fig6, [27]) on the metal oxide material (16, fig6, [25]); 
a gate electrode (26, fig6, [31]) on the ferroelectric oxide material, the gate electrode having a first side (left side of 26, fig6) and a second side (right side of 26, fig6) opposite the first side; 
a first source/drain region (34 left, fig6, [31]) at the first side of the gate electrode; and 
a second source/drain region (34 right, fig6, [31]) at the second side of the gate electrode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chavan and Ramaswamy to connect the FeFET of Chavan with the RRAM of Ramaswamy to achieve improved duty cycle performance (Chavan, [41]).
Hu teaches a FinFET (400, fig4A, [37]) with a ferroelectric oxide film (104, fig4A, [37]) wherein a portion of the ferroelectric oxide material is on the first side (left side of 404, [37]) and the second side (right side of 404, [37]) of the gate electrode, and wherein a portion of the metal oxide material (202, fig4A, [37]) is on the portion of the ferroelectric oxide material (104, fig4A, [37]) on the first side and the second side of the gate electrode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ramaswamy in view of Chavan and Hu to use a 3D 
Re claim 16, Ramaswamy teaches a non-volatile memory cell (RRAM, col5 line 15-30) coupled to the second source/drain region (60/62, figure, col5 line 15-30), the non-volatile memory cell selected from the group consisting of a spin torque transfer random access memory (STTRAM) cell, a resistive random access memory (RRAM) cell (col5 line 15-30), and a conductive bridge random access memory (CBRAM) cell.
Ramaswamy does not explicitly show the metal oxide material on the top of the semiconductor channel, the metal oxide material having no net dipole as in claim 9.
Chavan teaches an integrated circuit structure (10b, fig6), comprising: 
a semiconductor fin (32, fig6, [31]) above a substrate (12, fig6, [31]), the semiconductor fin having a top (top surface of 32 in contact with 16, fig6) and sidewalls (side surface of 32 in contact with 34, fig6); 
a metal oxide material (16, fig6, [25]) on the top of the semiconductor fin, the metal oxide material having no net dipole (16 as non-ferroelectric metal oxide, [25]); 
a ferroelectric oxide material (14 transform from non-ferroelectric to ferroelectric, fig6, [27]) on the metal oxide material on the top of the semiconductor fin; 
a gate electrode (26, fig6, [31]) on the ferroelectric oxide material above the top of the semiconductor fin, the gate electrode having a first side (left side of 26, fig6) and a second side (right side of 26, fig6) opposite the first side; 
a first source/drain region (34 left, fig6, [31]) at the first side of the gate electrode; and 
a second source/drain region (34 right, fig6, [31]) at the second side of the gate electrode.
Hu teaches a FinFET (400, fig4A, [37]) with a ferroelectric oxide film (104, fig4A, [37]) wherein a portion of the ferroelectric oxide material is on the first side (left side of 404, [37]) and the second side 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ramaswamy with Chavan and Hu to use a 3D FinFET structure for the RRAM of Ramaswamy to achieve improved duty cycle performance (Chavan, [41]) and increase voltage gain and minimize required voltage leading to optimized performance (Hu, [28]).
Re claim 24, Ramaswamy teaches a non-volatile memory cell (RRAM, col5 line 15-30) coupled to the second source/drain region (60/62, figure, col5 line 15-30), the non-volatile memory cell selected from the group consisting of a spin torque transfer random access memory (STTRAM) cell, a resistive random access memory (RRAM) cell (col5 line 15-30), and a conductive bridge random access memory (CBRAM) cell.
Ramaswamy does not explicitly show the metal oxide material on the top of the semiconductor channel, the metal oxide material having no net dipole as in claim 17.
Chavan teaches an integrated circuit structure (10b, fig6), comprising: 
a semiconductor channel (32, fig6, [31]) above a substrate, the semiconductor channel having a top, a bottom and sidewalls (fig6); 
a metal oxide material (16, fig6, [25]) on the top of the semiconductor channel, the metal oxide material having no net dipole (16 as non-ferroelectric metal oxide, [25]); 
a ferroelectric oxide material (14 transform from non-ferroelectric to ferroelectric, fig6, [27]) on the metal oxide material on the top of the semiconductor channel; 
a gate electrode (26, fig6, [31]) on the ferroelectric oxide material above the top of the semiconductor channel, the gate electrode having a first side (left side of 26, fig6) and a second side (right side of 26, fig6) opposite the first side; 

a second source/drain region (34 right, fig6, [31]) at the second side of the gate electrode.
Hu teaches a FinFET (414, fig4D, [40]) with a ferroelectric oxide film (104, fig4D, [37]) the semiconductor channel is a nanowire (108, fig4D, [25]), a metal oxide material (202, fig4D, [37]) on the top, bottom and sidewalls of the semiconductor nanowire, a ferroelectric oxide material on the metal oxide material (104, fig4D, [37]) on the top, bottom and sidewalls of the semiconductor nanowire, a gate electrode (404, fig4D, [37]) on the ferroelectric oxide material above the top, below the bottom and laterally adjacent to the sidewalls of the semiconductor nanowire,  wherein a portion of the ferroelectric oxide material is on the first side (left side of 404, [37]) and the second side (right side of 404, [37]) of the gate electrode, and wherein a portion of the metal oxide material (202, fig4D, [37]) is on the portion of the ferroelectric oxide material (104, fig4D, [37]) on the first side and the second side of the gate electrode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ramaswamy with Chavan and Hu to use a 3D FinFET structure for the RRAM of Ramaswamy to achieve improved duty cycle performance (Chavan, [41]) and increase voltage gain and minimize required voltage leading to optimized performance (Hu, [28]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812